TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00047-CV



                                    Dalton Brown, Appellant

                                                 v.

         Craig Taylor Brown, Executor of the Estate of William Jeffrey Brown, Sr.;
                         and Valerie Mandola-Brown, Appellees


                 FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY
         NO. C-1-PB-12-000415, HONORABLE GUY S. HERMAN, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Dalton Brown has failed to prosecute this appeal. Brown’s brief was

due on May 6, 2013. On May 14, 2013, this Court’s clerk sent Brown a notice informing him that

his brief was overdue and cautioned that the appeal could be dismissed for want of prosecution

unless he filed a response reasonably explaining his failure to file a brief. The response was due by

May 24, 2013. Brown has not responded to the notice, nor has he filed a brief. Accordingly, we

dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b), (c).



                                              _____________________________________________

                                              J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Goodwin and Field

Dismissed for Want of Prosecution

Filed: May 30, 2013